989 F.2d 501
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie F. TERRY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3913.
United States Court of Appeals, Sixth Circuit.
March 17, 1993.

Before BOYCE F. MARTIN, JR., and SILER, Circuit Judges, and COFFIN, Senior Circuit Judge.*

ORDER

1
Willie F. Terry appeals a district court judgment affirming the Secretary's denial of supplemental security income and social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Terry has not objected to the submission of the case on the briefs.   Thus, he is deemed to have waived oral argument.   The Secretary has expressly waived oral argument.


2
Terry filed applications for supplemental security income and social security disability benefits with the Secretary, alleging that he suffered from a heart condition and the residuals of a stroke.   Following a hearing, the administrative law judge (ALJ) determined that Terry was not disabled because he had the residual functional capacity to perform his previous work as a ticket taker.   The Appeals Council affirmed the ALJ's determination.


3
Terry then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted judgment for the Secretary.   Terry has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate judge's report filed on July 20, 1992, as adopted by the district court on August 6, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Frank M. Coffin, Senior U.S. Circuit Judge for the First Circuit, sitting by designation